      Case 4:15-cv-00798-HSG
        Case:                  Document
              17-15608, 02/15/2019,       1024 Filed
                                    ID: 11191181,    02/15/19
                                                  DktEntry:      Page11ofof33
                                                            99, Page

                  UNITED STATES COURT OF APPEALS
                                                                   FILED
                          FOR THE NINTH CIRCUIT
                                                                   FEB 15 2019
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS




LOOP AI LABS, INC., a Delaware                No. 17-15608
corporation,
                                              D.C. No. 4:15-cv-00798-HSG
             Plaintiff,
                                              U.S. District Court for Northern
and                                           California, Oakland

VALERIA CALAFIORE HEALY, lead                 MANDATE
counsel for plaintiff Loop AI Labs, Inc.,

             Appellant,

 v.

ANNA GATTI; et al.,

             Defendants - Appellees.




LOOP AI LABS, INC., a Delaware                No. 17-15621
corporation,
                                              D.C. No. 4:15-cv-00798-HSG
             Plaintiff - Appellant,
                                              U.S. District Court for Northern
 v.                                           California, Oakland

ANNA GATTI; et al.,

             Defendants - Appellees.
      Case 4:15-cv-00798-HSG
        Case:                  Document
              17-15608, 02/15/2019,       1024 Filed
                                    ID: 11191181,    02/15/19
                                                  DktEntry:      Page22ofof33
                                                            99, Page


LOOP AI LABS, INC., a Delaware                No. 17-15743
corporation,
                                              D.C. No. 4:15-cv-00798-HSG
             Plaintiff - Appellee,
                                              U.S. District Court for Northern
 v.                                           California, Oakland

ALMAVIVA S.P.A, an Italian
corporation; et al.,

             Defendants - Appellants,

and

ANNA GATTI; et al.,

             Defendants.




LOOP AI LABS, INC., a Delaware                No. 17-15784
corporation,
                                              D.C. No. 4:15-cv-00798-HSG
             Plaintiff - Appellee,
                                              U.S. District Court for Northern
 v.                                           California, Oakland

IQSYSTEM LLC, a California limited
liability company; et al.,

             Defendants - Appellants,

and

ALMAVIVA S.P.A, an Italian
corporation; et al.,

             Defendants.
        Case 4:15-cv-00798-HSG
          Case:                  Document
                17-15608, 02/15/2019,       1024 Filed
                                      ID: 11191181,    02/15/19
                                                    DktEntry:      Page33ofof33
                                                              99, Page
        The judgment of this Court, entered November 09, 2018, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Craig Westbrooke
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
